DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 16/445,644 filed on 06/19/2019 in which Claims 1 – 20 were presented for Examination. 

Status of the Claims
Claims 1 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 have been entered and considered by the examiner.

Examiner’s Comments Concerning the Recited Claims and 35 USC § 101
	Claims 8 – 14 recite a “computer program product” for facilitating identification of navigation regions in a web page based on document object model (DOM ) analysis, the computer program product comprising a comprising a “computer readable storage medium” having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method… (see Claim 8, Lines 1 - 5).    
The Specification of the present invention expressly states:
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” 
See Specification – Page 14, Paragraph 0061.
The examiner interprets this statement to clearly distinguish the claimed subject matter from all “transitory” media that is nonstatutory under 35 U.S.C. 101.  That is, based upon this statement, the examiner interprets the “computer-readable storage medium” to include only statutory subject matter and to exclude all “transitory” media (e.g., signals, carrier waves, etc.). 
If the recited “computer-readable storage medium” is intended to include any sort of “transitory” media, then Applicant should expressly state that in the Response to this Office Action. In that instance, Claims 8 - 14 will be interpreted as being non-statutory and rejections under 35 U.S.C. 101 will be forthcoming.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (US 2013/0104029) (hereinafter, Hendry) in view of Keswa (US 2004/0205614). 

Regarding Claim 1, Hendry teaches a method for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis (See Hendry’s par 0065) comprising: 
analyzing the web page for features, wherein the features include at least one of: interactive elements, content regions, link region roots, or landmarks (Hendry in par 0037, teaches that a browser 104 modifies a web page received from a server to obtain a modified web page and renders the modified web page for display to a user. Hendry in par 0060 – 0062, further teaches that a document is analyzed to identify inaccessible features. In an HTML document, the text to be searched may include particular HTML formatting tags or particular document elements. Analysis of a document includes evaluating elements to determine whether the elements meet guidelines from the Web Accessibility Initiative-Accessible Rich Internet Applications (WAI-ARIA)); 
representing the features in a tree structure (Hendry in par 0065, further teaches that analysis of a document includes defining an element based representation ; 
enabling a region navigation for the web page based on the identified non-main landmarks, reading order, and main content roots (Hendry in par 0076, further teaches that producing a second document includes modifying web pages to add one or more of: labels, fieldsets, legends, or landmarks. For example, landmarks are added to different displayed portions of a document to allow for easy traversal from one landmark to another using keyboard input such as tab or arrow. The landmarks allow a user to navigate between input fields, text, images, section, etc. Labels that are read out by screen readers are associated with different landmarks so that a blind user can easily identify the currently selected portions of a document).
However, Hendry does not specifically disclose the use of a link density in order to identify the non-main landmarks, a reading order and main content roots. Thus, Hendry does not specifically disclose analyzing the tree structure for a link density to identify non-main landmarks, a reading order, and main content roots.
Keswa teaches a method for dynamically translating a HTML document to Voice eXtensible Markup Language (VoiceXML) form (See Keswa’s Abstract). Keswa in par 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Keswa with the teachings of Hendry to analyze the document of Hendy by applying link density as disclosed in Keswa. The motivation for doing so would have been to provide a method that improve document accessibility (See Keswa par 0003 and Hendry par 0012).

Regarding Claim 2, Hendry in view of Keswa teaches the limitations contained in parent Claim 1. Hendry further teaches:
wherein the web page is compliant with an accessible rich internet application (ARIA) specification (Hendry in par 0060 – 0062, further teaches that a document is analyzed to identify inaccessible features. In an HTML document, the text to be searched may include particular HTML formatting tags or particular document elements. Analysis of a document includes evaluating elements to determine whether the elements meet guidelines from the Web Accessibility Initiative-Accessible Rich Internet Applications (WAI-ARIA)).

Regarding Claim 3, Hendry in view of Keswa teaches the limitations contained in parent Claim 2. Hendry further teaches:
wherein the main content roots are merged (Hendry in par 0023, teaches that an accessibility feature correspond to a formatting of a table using HTML formatting tags such as <div> or <span> which can be used to dictate the manner in which a particular screen reader reads out table values. Hendry in par 0049, further teaches that <div> and <span> tags are used in an accessibility-enabled document instead of a <table> tag in an inaccessible document. Hendry in par 0074, further teaches that creating the second document includes using accessibility-enabled tags that were not used in the first document. For example, formatting using a layout table in a first document is recreated from a representation of the first document and using the <div> tag and <span> tag).

Regarding Claim 4, Hendry in view of Keswa teaches the limitations contained in parent Claim 3. Hendry further teaches:
further comprising merging the main content roots by inserting one of a division (DIV) object or a main element into the DOM (Hendry in par 0023, teaches that an accessibility feature correspond to a formatting of a table using HTML formatting tags such as <div> or <span> which can be used to dictate the manner in which a particular screen reader reads out table values. Hendry in par 0049, further teaches that <div> and <span> tags are used in an accessibility-enabled document instead of a <table> tag in an inaccessible document. Hendry in par 0070, teaches that the second document is produced by adding classes to content within the first document. Hendry in par 0074, further teaches that creating the second document includes using accessibility-enabled tags that were not used in the first document. For example,  

Regarding Claim 5, Hendry in view of Keswa teaches the limitations contained in parent Claim 1. Hendry further teaches:
wherein the method is implemented by a web browser (Hendry in par 0037, teaches that a browser 104 modifies a web page received from a server to obtain a modified web page and renders the modified web page for display to a user Hendry in par 0042, further teaches that a document 114 corresponding to a web page is requested by browser 104 executing on the client system 102).

Regarding Claim 6, Hendry in view of Keswa teaches the limitations contained in parent Claim 1. Hendry further teaches:
further comprising automatically performing the method upon loading of the web page (Hendry in par 0012, teaches automatically modifying documents to improve document accessibility. Hendry in par 0037, further teaches that a web browser modifies a web page received from a server to obtain a modified web page, and renders the modified web page for display to a user. Hendry in par 0085, further teaches that a document is automatically modified to add the aria-labelledby, aria-relevant, aria-atomic and aria-live attributes).

Regarding Claim 7, Hendry in view of Keswa teaches the limitations contained in parent Claim 1. Hendry further teaches:
further comprising performing the method upon initiation by a user (Hendry in par 0012, teaches automatically modifying documents to improve document accessibility. Hendry in par 0037, teaches that a browser 104 modifies a web page received from a server to obtain a modified web page and renders the modified web page for display to a user Hendry in par 0042, further teaches that a document 114 corresponding to a web page is requested by browser 104 executing on the client system 102).

Regarding Claim 8, this Claim merely recites a computer program product for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly disclose in Claim 1. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 8, as indicated in the above rejection of Claim 1.

Regarding Claim 9, this Claim merely recites a computer program product for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as 

Regarding Claim 10, this Claim merely recites a computer program product for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly disclose in Claim 3. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 10, as indicated in the above rejection of Claim 3.

Regarding Claim 11, this Claim merely recites a computer program product for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly disclose in Claim 4. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 4.

Regarding Claim 12, this Claim merely recites a computer program product for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program 

Regarding Claim 13, this Claim merely recites a computer program product for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly disclose in Claim 6. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 6.

Regarding Claim 14, this Claim merely recites a computer program product for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly disclose in Claim 7. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 7.

Regarding Claim 15, this Claim merely recites a system for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the system comprising at least one computer including a processor 

Regarding Claim 16, this Claim merely recites a system for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the system comprising at least one computer including a processor configured to perform a method as similarly disclose in Claim 2. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 2.

Regarding Claim 17, this Claim merely recites a system for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the system comprising at least one computer including a processor configured to perform a method as similarly disclose in Claim 3. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 3.

Regarding Claim 18, this Claim merely recites a system for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the system comprising at least one computer including a processor configured to perform a method as similarly disclose in Claim 5. Accordingly, Hendry in 

Regarding Claim 19, this Claim merely recites a system for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the system comprising at least one computer including a processor configured to perform a method as similarly disclose in Claim 6. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 6.

Regarding Claim 20, this Claim merely recites a system for facilitating identification of navigation regions in a web page based on document object model (DOM) analysis, the system comprising at least one computer including a processor configured to perform a method as similarly disclose in Claim 7. Accordingly, Hendry in view of Keswa discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0139191 – discloses a system includes a mobile device and an optimization server. The mobile device is capable of transmitting request data that includes a requested webpage and identification data. The optimization server is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARIEL MERCADO/           Primary Examiner, Art Unit 2176